UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 14A Proxy Statement Pursuant to Section 14(a) of the Securities Exchange Act of 1934 (Amendment No. ) Filed by the Registrant x Filed by a Party other than the Registrant ¨ Check the appropriate box: x Preliminary Proxy Statement ¨ Confidential, for Use of the Commission Only (as permitted by Rule 14a-6(e)(2)) ¨ Definitive Proxy Statement ¨ Definitive Additional Materials ¨ Soliciting Material Pursuant to §240.14a-12 CopyTele, Inc. (Name of Registrant as Specified In Its Charter) (Name of Person(s) Filing Proxy Statement, if other than the Registrant) Payment of Filing Fee (Check the appropriate box): x No fee required. ¨ Fee computed on table below per Exchange Act Rules 14a-6(i)(1) and 0-11. (1) Title of each class of securities to which transaction applies: (2) Aggregate number of securities to which transaction applies: (3) Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule 0-11 (set forth the amount on which the filing fee is calculated and state how it was determined): (4) Proposed maximum aggregate value of transaction: (5) Total fee paid: ¨ Fee paid previously with preliminary materials. ¨ Check box if any part of the fee is offset as provided by Exchange Act Rule 0-11(a)(2) and identify the filing for which the offsetting fee was paid previously. Identify the previous filing by registration statement number, or the Form or Schedule and the date of its filing. (1) Amount Previously Paid: (2) Form, Schedule or Registration Statement No.: (3) Filing Party: (4) Date Filed: COPYTELE, INC. NOTICE OF ANNUAL MEETING OF STOCKHOLDERS OCTOBER 31, 2012 TO THE STOCKHOLDERS OF COPYTELE, INC. You are cordially invited to attend the Annual Meeting of Stockholders of CopyTele, Inc., a Delaware corporation, to be held at the Fox Hollow, Woodbury, New York, on Wednesday, October 31, 2012, at 10:30 a.m., local time, for the following purposes: 1. To elect four directors nominated by the Board of Directors to serve until the next Annual Meeting of Stockholders; 2. To ratify the appointment of KPMG LLP, an independent registered public accounting firm, as CopyTele’s independent auditors for fiscal year 2012; 3. To act on a proposed amendment to the Certificate of Incorporation to increase the authorized Common Stock of CopyTele from 240,000,000 shares of Common Stock, par value $.01 per share, to 300,000,000 shares of Common Stock, par value $.01 per share; and 4. To transact such other business as may properly come before the Annual Meeting and any adjournments or postponements thereof. The Board of Directors of CopyTele has fixed the close of business on September 10, 2012, as the record date for the Annual Meeting. This means that only holders of record of Common Stock at the close of business on that date will be entitled to notice of, and to vote at, the Annual Meeting or at any adjournment or postponement of the Annual Meeting. Whether or not you expect to attend the Annual Meeting, please read the proxy statement and promptly vote your proxy through the internet, by telephone or, if you received a printed form of proxy in the mail, by completing, dating, signing and returning the enclosed proxy so that your shares may be represented at the Annual Meeting. If you attend the Annual Meeting, you may vote in person even if you have previously returned your proxy. By Order of the Board of Directors Ron Tenio Secretary Melville, New York September 21, 2012 COPYTELE, INC. 900 Walt Whitman Road Melville, NY11747 PROXY STATEMENT ANNUAL MEETING OF STOCKHOLDERS OCTOBER 31, 2012 The Board of Directors of CopyTele, Inc. (“CopyTele”, “we”, “us” or the “Company”) is furnishing you this Proxy Statement to solicit proxies on its behalf to be voted at our Annual Meeting of Stockholders to be held on Wednesday, October 31, 2012, at 10:30 a.m., local time, and at any adjournments or postponements thereof. On or about September 21, 2012, we mailed to our stockholders of record as of the close of business on September 10, 2012 a notice containing instructions on how to access our proxy materials over the internet and vote. On or about September 21, 2012, we also began mailing printed copies of the Proxy Statement and the accompanying form of proxy to stockholders who had previously requested paper copies of our proxy materials. VOTING General The Board of Directors has fixed the close of business on September 10, 2012 as the record date for the determination of stockholders entitled to notice of, and to vote at, the Annual Meeting. Each stockholder will be entitled to one vote for each share of common stock, par value $0.01 per share (the “Common Stock”) held on all matters to come before the Annual Meeting and may vote in person or by proxy authorized in writing. As of September 10, 2012, there were 184,854,037 shares of Common Stock issued and outstanding. At the Annual Meeting, stockholders will be asked to consider and vote upon: · the election of four directors nominated by the Board of Directors; · the ratification of the appointment of KPMG LLP, an independent registered public accounting firm, as our independent auditors for fiscal year 2012; and · the approval of a a proposed amendment to the Company’s Certificate of Incorporation to increase the authorized Common Stock of the Company from 240,000,000 to 300,000,000 shares of Common Stock. Stockholders may also consider and act upon such other matters as may properly come before the Annual Meeting or any adjournment or adjournments thereof . Quorum and Required Votes To carry on the business of the Annual Meeting, we must have a quorum. This means that at least a majority of the outstanding shares of Common Stock eligible to vote must be present at the Annual Meeting, either by proxy or in person. Shares of Common Stock represented by a properly signed and returned proxy are considered present at the Annual Meeting for purposes of determining a quorum. Abstentions and broker non-votes are counted as present at the Annual Meeting for determining whether we have a quorum. A broker non-vote occurs when a broker returns a proxy but does not vote on a particular proposal because the broker does not have discretionary voting power for that particular item and has not received voting instructions from the beneficial owner. With respect to broker non-votes, the shares will not be considered entitled to vote at the Annual Meeting on non-routine matters, such as the election of directors and the proposal to increase the authorized Common Stock, which means your broker may not vote your shares on Item 1 or Item 3 if you have not given your broker specific instructions as to how to vote. Please be sure to give specific voting instructions to your broker so that your vote can be counted. Election of directors will be determined by a plurality vote of the combined voting power of all shares of Common Stock present in person or by proxy and voting at the Annual Meeting. Accordingly, votes “withheld” from director-nominee(s), abstentions and broker non-votes will not count against the election of such nominee(s). Approval of the proposal to ratify the appointment of KPMG LLP as our independent auditors for fiscal year 2012 or any other matter that may come before the Annual Meeting, will be determined by the vote of a majority of the shares of Common Stock present in person or by proxy at the Annual Meeting and voting on such matters. With respect to an abstention, the shares will be considered present and entitled to vote at the Annual Meeting and they will have the same effect as votes against the matter. The affirmative vote of the holders of a majority of the outstanding shares of Common Stock entitled to vote on such matter at the Annual Meeting is required for approval of the proposed amendment to the Company’s Certificate of Incorporation to increase the authorized Common Stock of the Company from 240,000,000 to 300,000,000 shares of Common Stock. With respect to an abstention, the shares will be considered present and entitled to vote at the Annual Meeting and they will have the same effect as a vote against the matter. With respect to broker non-votes, the shares will not be considered entitled to vote at the Annual Meeting for such matter and they will have the same effect as a vote against the matter. Voting and Revocation of Proxies Your vote is important. We encourage you to promptly vote your proxy through the internet, by telephone or, if you received a printed form of proxy in the mail, by completing, dating, signing and returning the form of proxy in the enclosed envelope. The way you vote now does not limit your right to change your vote at the Annual Meeting if you attend in person. Common Stock represented by properly executed proxies received by us and not revoked will be voted at the Annual Meeting in accordance with the instructions contained therein. If instructions are not given, executed proxies will be voted FOR the election of each nominee for election as a director named herein, FOR the ratification of the appointment of KPMG LLP as CopyTele’s independent auditors for fiscal year 2012 and FOR the approval of the proposed amendment to the Company’s Certificate of Incorporation. The Board of Directors has not received timely notice (and does not know) of any matters that are to be brought before the Annual Meeting other than as set forth in the Notice of Annual Meeting. If any other matters properly come before the Annual Meeting, the persons named in the proxy or their substitutes will vote in accordance with their best judgment on such matters. Any proxy signed and returned by a stockholder may be revoked at any time before it is voted by filing with the Secretary of CopyTele written notice of such revocation or a duly executed proxy bearing a later date or by attending the Annual Meeting and voting in person. You may also change your proxy before it is voted at the meeting by granting a subsequent proxy through the internet or by telephone. Attendance at the Annual Meeting will not in and of itself constitute revocation of a proxy. Proxy Solicitation This proxy solicitation is being made on behalf of CopyTele by its Board of Directors. CopyTele will bear the costs of solicitations of proxies for the Annual Meeting. In addition to solicitation by mail, our directors, officers and regular employees may solicit proxies from stockholders by telephone, telegram, personal interview or otherwise. Such directors, officers and employees will not receive additional compensation, but may be reimbursed for out-of-pocket expenses in connection with such solicitation. We have requested brokers, nominees, fiduciaries and other custodians to forward soliciting material to the beneficial owners of Common Stock held of record by them, and such custodians will be reimbursed for their reasonable expenses. PRINCIPAL HOLDERS OF COMMON STOCK The following table sets forth certain information with respect to Common Stock beneficially owned as of September 10, 2012 by: (a) each person or entity who is known by our management to be the beneficial owner of more than 5% of our outstanding Common Stock; (b) each current director and executive officer of CopyTele (including those persons who have been nominated for election as directors by the Board of Directors) and (c) all directors and executive officers as a group: Name and Address of Beneficial Owner Amount and Nature of Beneficial Ownership (1)(2)(3)(4) Percent of Class (4) Mars Overseas Limited (6) P.O. Box 309, GI Ugland House South Church Street, George Town Grand Cayman, Cayman Island 20,000,000 10.82% Lewis H. Titterton, Jr. 900 Walt Whitman Road Melville, NY 11747 8,146,562 4.37% Denis A. Krusos 900 Walt Whitman Road Melville, NY 11747 11,119,880 5.71% Henry P. Herms 900 Walt Whitman Road Melville, NY 11747 1,265,575 * Bruce F. Johnson 900 Walt Whitman Road Melville, NY 11747 4,779,188 2.58% George P. Larounis 900 Walt Whitman Road Melville, NY 11747 1,320,000 * Kent B. Williams 900 Walt Whitman Road Melville, NY 11747 473,910 * All Directors and Executive Officers as a Group (6 persons) 27,105,115 13.63% * Less than 1%. (1) A beneficial owner of a security includes any person who directly or indirectly has or shares voting power and/or investment power with respect to such security or has the right to obtain such voting power and/or investment power within sixty (60) days. Except as otherwise noted, each designated beneficial owner in this Proxy Statement has sole voting power and investment power with respect to the shares of Common Stock beneficially owned by such person. (2) Includes 8,550,000 shares, 695,000 shares, 660,000 shares, and 9,905,000 shares which Denis A. Krusos, Henry P. Herms, George P. Larounis, and all directors and executive officers as a group, respectively, have the right to acquire within 60 days upon exercise of options granted pursuant to the CopyTele, Inc. 2003 Share Incentive Plan (the “2003 Plan”) and/or the CopyTele, Inc. 2010 Share Incentive Plan (the “2010 Plan”). (3) Includes 1,400,000 shares, 1,400,000 shares, 280,000 shares, 700,000 shares, 280,000 shares, and 4,060,000 shares which Lewis H. Titterton, Denis A. Krusos, Henry P. Herms, Bruce F. Johnson, George P. Larounis, and all directors and executive officers as a group, respectively, have the right to acquire within 60 days upon exercise of warrants purchased by them in the private placement on February 8, 2011. (4) Includes 99,540 shares indirectly owned through the Vista Asset Management 401(k) plan, of which Kent Williams and his wife are the sole trustees, 47,700 shares owned by Mr. Williams wife and 215,460 540 shares indirectly owned by Williams wife through the Vista Asset Management 401(k) plan. Mr. Williams disclaims beneficial ownership of the shares owned by his wife. (5) Based on 184,854,037 shares of Common Stock outstanding as of September 10, 2012. (6) The Company has relied solely on information provided in Amendment No. 1 to the Schedule 13G which Mars Overseas Limited filed with the Securities and Exchange Commission on May 17, 2010. As reported in the Schedule 13G/A, Mars Overseas is a joint venture controlled by six entities. The governing documents of Mars Overseas require majority voting of the six entities that are party to the joint venture with respect to the 20,000,000 CopyTele shares owned by Mars Overseas. Four of these six entities are controlled by members of the Dhoot family, which include Messrs. Venugopal N. Dhoot, Rajkumar N. Dhoot and Pradipkumar N. Dhoot. The remaining two entities are publicly traded corporations outside of the United States, of which the above-mentioned members of the Dhoot family hold a significant percentage, although less than 50% of such publicly traded companies. Messrs. Venugopal N. Dhoot, Rajkumar N. Dhoot and Pradipkumar N. Dhoot all disclaim beneficial ownership in the shares held by Mars Overseas except to the extent of their pecuniary interest, and disclaim membership as a group. ELECTION OF DIRECTORS (Item 1) Our Board of Directors currently consists of six directors. Mr. Larounis will retire from our Board of Directors, effective immediately prior to the Annual Meeting and Mr. Krusos was not nominated for re-election. As a result of these actions, our Board of Directors will consist of four directors to be elected at the Annual Meeting by the holders of Common Stock, each to serve until the next Annual Meeting of Stockholders and until his successor shall be elected and shall qualify. Henry P. Herms, Bruce F. Johnson, Lewis H. Titterton and Kent B. Williams are nominated for reelection to the Board (the “Director Nominees”). Each Director Nominee is presently a director of the Company. All of the Director Nominees are available for election as members of the Board of Directors. If for any reason a Director Nominee becomes unavailable for election, the proxies solicited by the Board of Directors will be voted for a substitute nominee selected by the Board of Directors. The following table sets forth certain information with respect to all of our current executive officers and the Director Nominees: Name Age Position with the Company Director and/or Executive Officer Since Lewis H. Titterton Jr. 68 Chairman of the Board and interim Chief Executive Officer 2010 Henry P. Herms 67 Director, Chief Financial Officer and Vice President - Finance 2000 Bruce F. Johnson [
